 
Exhibit 10.3
Execution Version
 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this “Security Agreement”) dated as of September 16,
2009, is made by and among CAPRIUS, INC., a Delaware corporation (“Caprius”),
M.C.M. ENVIRONMENTAL TECHNOLOGIES, INC., a Delaware corporation (“M.C.M.”),
M.C.M. ENVIRONMENTAL TECHNOLOGIES LTD., an Israeli corporation (“M.C.M.
Israel”), the Additional Obligors (as defined in Section 14(k)) (together with
Caprius, M.C.M. and M.C.M. Israel, collectively, the “Obligors” and each
(including Caprius, M.C.M. and M.C.M. Israel) individually, an “Obligor”),
VINTAGE CAPITAL GROUP, LLC, a Delaware limited liability company (together with
its successors and assigns, collectively, the “Secured Party”), as an inducement
to the Secured Party to enter into that certain Securities Purchase and Sale
Agreement of even date herewith (as may be amended, restated, supplemented or
otherwise modified from time to time, the “Purchase Agreement”) and the
transactions contemplated thereby.  All Capitalized terms used and not defined
herein shall have the respective meanings assigned to them in the Purchase
Agreement.
 
A G R E E M E N T
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Obligors and the Secured Party hereby agree
as follows:
 
1.           DEFINITIONS.  Except as otherwise provided herein, terms defined in
the Purchase Agreement or the UCC shall have the same meanings when used
herein.  As used herein, the term:
 
“Collateral” shall have the meaning set forth in Section 2.
 
“Liquidation Costs” means the reasonable costs and out of pocket expenses
incurred by the Secured Party in obtaining possession of any Collateral, in
storage and preparation for sale, lease or other disposition of any Collateral,
in the sale, lease, or other disposition of any or all of the Collateral, and/or
otherwise incurred in foreclosing on any of the Collateral, including, without
limitation, (a) reasonable attorneys’ fees and legal expenses,
(b) transportation and storage costs, (c) advertising costs, (d) sale
commissions, (e) sales tax and license fees, (f) costs for improving or
repairing any of the Collateral, and (g) costs for preservation and protection
of any of the Collateral.
 
“Obligations” shall have the meaning set forth in Section 3.
 
“Permitted Encumbrances” means liens for taxes and assessments not yet due and
payable or, if due and payable, those being contested in good faith by
appropriate proceedings and for which appropriate reserves are maintained,
security interests and liens created by the Investment Documents, Permitted
Liens, and security interests and liens permitted pursuant to Section 10.5 of
the Purchase Agreement.
 
“UCC” means the Uniform Commercial Code as in effect in the State of New York on
the date of this Security Agreement.
 

--------------------------------------------------------------------------------


 
2.           GRANT OF SECURITY INTEREST.  Each Obligor hereby grants to the
Secured Party a security interest in all personal property of that Obligor,
wherever located, now owned or hereafter acquired or created, including, without
limitation, all of the following, each as defined in the UCC unless otherwise
defined below (the “Collateral”):
 
(a)           Accounts;
 
(b)           Certificated Securities;
 
(c)           Chattel Paper;
 
(d)           Commercial Tort Claims;
 
(e)           Computer Hardware and Software and all rights with respect
thereto, including, any and all licenses, options, warranties, service
contracts, program services, test rights, maintenance rights, support rights,
improvement rights, renewal rights and indemnifications, and any substitutions,
replacements, additions or model conversions of any of the foregoing;
 
(f)           Contract Rights;
 
(g)           Deposit Accounts;
 
(h)           Documents;
 
(i)           Electronic Chattel Paper;
 
(j)           Equipment;
 
(k)           Financial Assets;
 
(l)           Fixtures;
 
(m)           General Intangibles, including Payment Intangibles and Software;
 
(n)           Goods (including all of its Equipment, Fixtures and Inventory),
and all accessions, additions, attachments, improvements, substitutions and
replacements thereto and therefor;
 
(o)           Instruments;
 
(p)           Patents, patent applications, trademarks, trademark applications,
copyrights, copyright applications, and all other intellectual property,
including without limitation, those patents, patent applications, trademarks,
trademark applications, copyrights and copyright applications identified on
Annex 1 attached hereto;
 
(q)           Inventory;
 
(r)           Investment Property;
 
2

--------------------------------------------------------------------------------


 
(s)           Money (of every jurisdiction whatsoever);
 
(t)           Letter-of-Credit Rights;
 
(u)           Security Entitlements;
 
(v)           Supporting Obligations;
 
(w)           Uncertificated Securities; and
 
(x)           to the extent not included in the foregoing, all other personal
property of any kind or description;
 
together with all books, records, writings, databases, information and other
property relating to, used or useful in connection with, or evidencing,
embodying, incorporating or referring to any of the foregoing; and all Proceeds,
products, offspring, rents, issues, profits and returns of and from any of the
foregoing; provided that to the extent that the provisions of any license,
permit, lease or contract expressly prohibit (which prohibition is enforceable
under applicable law) any assignment thereof, and the grant of security interest
therein, the Secured Party will not enforce the security interest in that
Obligor’s rights under such license, permit, lease or contract (other than in
respect of the Proceeds thereof) for so long as such prohibition continues, it
being understood that upon request of the Secured Party, such Obligor will in
good faith use reasonable efforts to obtain consent for the creation of a
security interest in favor of the Secured Party (and to enforcement by the
Secured Party of such security interest) in the Obligor’s rights under such
license, permit, lease or contract.
 
3.           DEBTS SECURED.  The security interest granted by this Security
Agreement shall secure the prompt payment and performance of all of the
Obligors’ present and future debts, obligations, and liabilities of whatever
nature to the Secured Party, including, without limitation, (a) the Note and any
PIK Notes (as defined in the Note) issued or deemed to be issued pursuant to the
Note, (b) all obligations of each Obligor arising from or relating to the
Investment Documents, including, without limitation, this Security Agreement,
and (c) transactions in which the documents evidencing the indebtedness refer to
this grant of security interest as providing security therefor (collectively,
the “Obligations”).
 
Each of the Obligors and the Secured Party expressly acknowledge their mutual
intent that the security interest created by this Security Agreement secure the
prompt and indefeasible payment and performance of payment and performance of
any and all Obligations without any limitation whatsoever.
 
4.           LOCATION OF THE OBLIGORS AND COLLATERAL.  Each Obligor jointly and
severally represents and warrants that:
 
(a)           Annex 2 attached hereto correctly and completely sets forth its
full and correct legal name, type of organization, jurisdiction of organization,
organizational ID number (if applicable), chief executive office and mailing
address as of the date of this Security Agreement.
 
3

--------------------------------------------------------------------------------


 
(b)           Annex 2 attached hereto correctly and completely sets forth the
location of its Accounts as of the date of this Security Agreement.
 
(c)           Annex 2 attached hereto correctly and completely sets forth each
location of its Inventory as of the date hereof.
 
(d)           Annex 2 attached hereto correctly and completely sets forth each
location of its Equipment as of the date hereof.
 
Each Obligor agrees that it will not change its state of organization or any of
the above referenced locations or create any new locations for such items or
matters without giving the Secured Party at least thirty (30) days’ prior
written notice thereof.  In addition, each Obligor agrees that it will not
(i) change its name, federal employer identification number, organizational
identification number, corporate structure or identity, or (ii) create or
operate under any new fictitious name without giving the Secured Party at least
thirty (30) days’ prior written notice thereof.
 
5.           REPRESENTATIONS AND WARRANTIES CONCERNING COLLATERAL.  Each Obligor
jointly and severally represents and warrants that:
 
(a)           One or more of the Obligors is the sole owner of the Collateral.
 
(b)           The Collateral is not subject to any security interest, lien,
prior assignment, or other encumbrance of any nature whatsoever except Permitted
Encumbrances.  M.C.M. Israel represents and warrants that it received an
assignment of the entire right, title and interest in and to United States
Patent 5,620,654 on November 17, 1998, and that it has not assigned any interest
in or to such patent prior to the date hereof.
 
(c)           The Accounts, Instruments and Chattel Paper are bona fide
obligations of the obligors identified therein for the amount identified therein
or as otherwise disclosed in writing to the Secured Party by the Obligors,
except for normal and customary disputes which arise in the ordinary course of
business and which are not expected to affect a material portion of such
obligations.
 
(d)           To the knowledge of the Obligors, there are no defenses or setoffs
to payment of the Accounts, Instruments or Chattel Paper which can be asserted
by way of defense or counterclaim against the Obligors or the Secured Party,
except for normal and customary disputes which arise in the ordinary course of
business and which are not expected to affect a material portion of such
obligations.
 
(e)           There is presently no default or delinquency in any payment of the
Accounts, Instruments or Chattel Paper (except, with respect to the Accounts,
any default or delinquency which has been reserved against by the Obligors in
accordance with generally accepted accounting principles) and, to its knowledge,
such Collateral is expected to be timely paid in full by the obligor, except for
normal and customary disputes which arise in the ordinary course of business and
which are not expected to affect a material portion of such obligations.
 
4

--------------------------------------------------------------------------------


 
(f)           The Obligors have no knowledge of any fact or circumstance which
would materially impair the ability of any obligor on the Accounts, Instruments
or Chattel Paper to timely perform its obligations thereunder, except those
which arise in the ordinary course of business and which are not expected to
affect a material portion of such obligations in the aggregate.
 
(g)           Any services performed or goods sold giving rise to the Accounts,
Instruments or Chattel Paper have been rendered or sold in material compliance
with applicable laws, ordinances, rules, and regulations.
 
(h)           There have been no extensions, modifications, or other agreements
relating to payment of the Accounts, Instruments or Chattel Paper (except, with
respect to the Instruments and Chattel Paper, as shown upon the face thereof or
as otherwise disclosed in writing to the Secured Party by such Obligor), except
those granted in the ordinary course of business and which are not expected to
affect a material portion of such obligations.
 
(i)           As of the date hereof, the Obligors do not possess a Commercial
Tort Claim.
 
6.           COVENANTS CONCERNING COLLATERAL.  Each Obligor jointly and
severally covenants that:
 
(a)           the Obligors will keep the Collateral free and clear of any and
all security interests, liens, assignments or other encumbrances, except
Permitted Encumbrances and no Obligor shall enter into any licenses with respect
to the Collateral, except in the ordinary course of business.
 
(b)           the Obligors shall promptly notify the Secured Party in writing
upon incurring or otherwise obtaining a Commercial Tort Claim after the Closing
Date against any third party and, upon reasonable request of the Secured Party,
promptly enter into an amendment to this Security Agreement and do such other
acts or things deemed appropriate by the Secured Party to give the Secured Party
a security interest in any such Commercial Tort Claim.
 
(c)           the Obligors shall (i) promptly notify the Secured Party in
writing upon acquiring or otherwise obtaining any material Collateral after the
date hereof consisting of Deposit Accounts, Investment Property, Letter of
Credit Rights or Electronic Chattel Paper and, upon the request of the Secured
Party, promptly execute such other documents, and do such other acts or things
reasonably deemed appropriate by the Secured Party to deliver to the Secured
Party control with respect to such Collateral, and (ii) promptly notify the
Secured Party in writing upon acquiring or otherwise obtaining any material
Collateral after the date hereof consisting of Documents or Instruments and,
upon the request of the Secured Party, will promptly execute such other
documents, and do such other acts or things  reasonably deemed appropriate by
the Secured Party to deliver to the Secured Party possession of such Documents
which are negotiable Instruments, and, with respect to nonnegotiable
Instruments, to have such nonnegotiable Instruments issued in the name of the
Secured Party; and with respect to Collateral in the possession of a third
party, other than Certificated Securities and Goods covered by a Document,
obtain an acknowledgment from the third party that it is holding the Collateral
on behalf of the Secured Party.
 
5

--------------------------------------------------------------------------------


 
(d)           the Obligors shall keep the Equipment in good repair, ordinary
wear and tear and obsolescence excepted, and be responsible for any loss or
damage to the Equipment.  The Obligors shall pay when due all taxes, license
fees and other charges on the Equipment.  The Obligors shall not sell or in any
way dispose of the Equipment except in the ordinary course of business or as
permitted in the Purchase Agreement, this Security Agreement or by the Secured
Party in writing.  The Obligors shall not misuse, conceal or permit the
Equipment to be used unlawfully or for hire or contrary to the provisions of any
insurance coverage.  Risk of loss of the Equipment shall be on the Obligors at
all times unless the Secured Party takes possession of the Equipment.  Loss of
or damage to the Equipment or any part thereof shall not release the Obligors
from any of the obligations secured by the Equipment.  The Secured Party or its
representatives may, at any time and from time to time upon reasonable notice
and without unreasonable disruption of any Obligor’s business, enter any
premises where the Equipment is located and inspect, audit and check the
Equipment.
 
(e)           the Obligors shall insure the Equipment, at their sole expense,
against loss, damage, theft, and such other risks as the Secured Party may
request to the full insurable value thereof with insurance companies and
policies reasonably satisfactory to the Secured Party.  Proceeds from such
insurance shall be payable to the Secured Party as an additional insured and
such policies shall provide for a minimum thirty (30) days written cancellation
notice to the Secured Party.  Upon request, copies of such policies or
certificates attesting to such coverage shall be delivered to the Secured
Party.  Insurance proceeds may be applied by the Secured Party toward payment of
any Obligation secured by this Security Agreement, whether or not due, in such
order of application as the Secured Party may elect.
 
(f)           the Obligors shall insure the Inventory at the Obligors’ expense
against loss, damage, theft, and such other risks as the Secured Party may
reasonably request to the full insurable value thereof with insurance companies
and policies reasonably satisfactory to the Secured Party.  Proceeds from such
insurance shall be payable to the Secured Party as an additional insured and
such policies shall provide for a minimum thirty (30) days written cancellation
notice to the Secured Party.  Upon request, copies of such policies or
certificates attesting to such coverage shall be delivered to the Secured
Party.  Insurance proceeds may be applied by the Secured Party toward payment of
any Obligation secured by this Security Agreement, in such order of application
as the Secured Party may elect.
 
(g)           the Obligors will at all times keep accurate and complete records
of the Inventory and the Accounts.  The Secured Party or its representatives
may, at any time and from time to time upon reasonable notice and without
unreasonable disruption of any Obligor’s business, enter any premises where the
Inventory and the records pertaining to the Accounts are located and inspect,
audit, check, copy, and otherwise review the Inventory and the Accounts.
 
(h)           so long as no Obligor is in default hereunder or under any
Obligation secured hereby, the Obligors shall have the right to sell or
otherwise dispose of the Inventory in the ordinary course of business.  No other
disposition of the Inventory may be made without the prior written consent of
the Secured Party.
 
6

--------------------------------------------------------------------------------


 
(i)           the Obligors shall use diligent and good faith efforts to collect
the Accounts.  Until written notice is given by the Secured Party following an
uncured default under this Security Agreement, the Obligors are authorized to
collect the Accounts in a commercially reasonable manner.  The Secured Party
following an uncured default under this Security Agreement, may terminate such
authority whereupon the Secured Party is authorized by the Obligors, without
further act, to notify any and all account debtors to make payment thereon
directly to the Secured Party, and to take possession of all proceeds from the
Accounts, and to take any action which the Obligors might or could take to
collect the Accounts, including the right to make any compromise, discharge, or
extension of the Accounts.  Upon request of the Secured Party following an
uncured default under this Security Agreement, the Obligors agree to execute and
deliver to the Secured Party a written notice to the account debtors of any
Obligor instructing said account debtors to pay the Secured Party.  The Obligors
further agree to execute and deliver to the Secured Party following an uncured
default under this Security Agreement all other notices and similar documents
requested by the Secured Party to facilitate collection of the Accounts.
 
(j)           all reasonable costs of collection of the Accounts, including
reasonable attorneys' fees and legal expenses, shall be borne solely by the
Obligors, whether such costs are incurred by or for the account of the Obligors
or the Secured Party.  In the event the Secured Party elects to undertake direct
collection of the Accounts, the Obligors agree to deliver to the Secured Party,
if so requested, all books, records, and documents in the possession of any
Obligor or under the control of any Obligor as may relate to the Accounts or as
may be helpful to facilitate such collection.  The Secured Party shall have no
obligation to cause an attorneys’ demand letter to be sent, to file any lawsuit,
or to take any other legal action in collection of the Accounts.  It is agreed
that collection of the Accounts in a commercially reasonable manner does not
require that any such legal action be taken.
 
(k)           each Obligor does hereby make, constitute, and appoint the Secured
Party and its designees as such Obligor’s true and lawful attorney in fact, with
full power of substitution, such power to be exercised following and during the
continuance of an uncured default under this Security Agreement in the following
manner:  (1) the Secured Party may receive and open all mail addressed to such
Obligor and remove therefrom any cash, notes, checks, acceptances, drafts, money
orders or other instruments in payment of the Accounts; (2) the Secured Party
may cause mail relating to the Inventory and Accounts to be delivered to a
designated address of the Secured Party where the Secured Party may open all
such mail and remove therefrom any cash, notes, checks, acceptances, drafts,
money orders, or other instruments in payment of the Accounts; (3) the Secured
Party may endorse such Obligor’s name upon such notes, checks, acceptances,
drafts, money orders, or other forms of payment; (4) the Secured Party may
settle or adjust disputes or claims in respect to the Accounts for amounts and
upon such terms as the Secured Party, in its sole discretion and in good faith,
deems to be advisable, in such case crediting such Obligor with only the
proceeds received and collected by the Secured Party after deduction of the
Secured Party’s costs, including reasonable attorneys’ fees and legal expenses;
and (5) the Secured Party may do any and all other things necessary or proper to
carry out the intent of this Security Agreement and to perfect and protect the
liens and rights of the Secured Party created under this Security Agreement.
 
7

--------------------------------------------------------------------------------


 
(l)           the Obligors shall use diligent and good faith efforts to collect
the Instruments and Chattel Paper.  Until written notice is given by the Secured
Party following an uncured default under this Security Agreement, the Obligors
are authorized to collect such Collateral in a commercially reasonable
manner.  Upon written notice by the Secured Party to the Obligors following an
uncured default under this Security Agreement, the Secured Party may at any time
terminate such authority.  Upon such termination, the Secured Party is
authorized by the Obligors, without further act, to notify in writing any and
all obligors on that Collateral to make payment thereon directly to the Secured
Party, to take possession of all proceeds from any such payments, and to take
any action which an Obligor might or could take to collect that Collateral,
including the right to make any compromise, discharge or extension of that
Collateral.  Upon request of the Secured Party following and during continuance
of an uncured default under this Security Agreement, the Obligors agree to
execute and deliver to the Secured Party a written notice to the obligors on
such Collateral instructing said obligors to pay the Secured Party.  The
Obligors further agree to execute and deliver to the Secured Party all other
written notices and similar documents requested by the Secured Party following
an uncured default under this Security Agreement to facilitate collection of
that Collateral.
 
Each Obligor hereby irrevocably makes, constitutes, and appoints the Secured
Party and its designees as such Obligor’s true and lawful attorney in fact,
following and during continuance of an uncured default under this Security
Agreement, with full power of substitution, to endorse such Obligor’s name upon
checks, drafts, money orders, or other forms of payment of the Instruments and
Chattel Paper or on any other documents relating to collection of that
Collateral.
 
All reasonable costs of collection of the Instruments and Chattel Paper,
including attorneys’ fees and legal expenses, shall be borne solely by the
Obligors, whether such costs are incurred by or for the account of the Obligors
or the Secured Party.  In the event the Secured Party elects to undertake to
direct collection of that Collateral, the Obligors agree to deliver to the
Secured Party, upon request, all books, records, and documents in the possession
of any Obligor or under any Obligor’s control as may relate to that Collateral
or as may be helpful to facilitate such collection.
 
(m)           promptly after execution of this Security Agreement, the Obligors
shall endorse and deliver to the Secured Party all Instruments and Chattel
Paper.  Upon creation of any Instruments or Chattel Paper in the future,
promptly after creation the applicable Obligors shall endorse and deliver to the
Secured Party the Instruments and Chattel Paper.
 
(n)           the Obligors shall, promptly upon obtaining knowledge thereof,
report to the Secured Party in writing any default on any Instruments or Chattel
Paper, any material claim or dispute asserted by any obligor on any item of that
Collateral, and any other material matters that may affect the value,
enforceability or collectability of any of that Collateral.
 
(o)           the Obligors shall not, without the Secured Party’s written
consent, make any material settlement, compromise or adjustment of any
Instruments or Chattel Paper or grant any material discounts, extensions,
allowances or credits thereon.
 
8

--------------------------------------------------------------------------------


 
(p)           the Obligors will at all times keep accurate and complete records
as to the Instruments and Chattel Paper and payments thereon and will allow the
Secured Party or its representatives, at any time and from time to time upon
reasonable notice and without unreasonable disruption of the business of any
Obligor, to inspect, audit, check, copy and otherwise review those records.
 
(q)           the Obligors shall execute all such collateral assignments with
respect to all patents, patent applications, trademarks, trademark applications,
copyrights and copyright applications as the Secured Party reasonably requests
in order to perfect the security interests in such Collateral.  The Obligors
shall promptly execute for subsequent filing with the U.S. Patent and Trademark
Office, such collateral assignments with respect to all existing patents, patent
applications, trademarks and trademark applications and, for subsequent filing
with the U.S. Copyright Office, such collateral assignments with respect to all
copyrights and copyright applications.
 
7.           RIGHT TO PERFORM FOR THE OBLIGORS.  The Secured Party may, in its
sole discretion and without any duty to do so, elect to discharge taxes, tax
liens, security interests, or any other encumbrance upon the Collateral, perform
any duty or obligation of the Obligors, pay filing, recording, insurance and
other charges payable by the Obligors, or provide insurance as provided herein
if the Obligors fails to do so.  Any such payments advanced by the Secured Party
shall be repaid by the Obligors upon demand, together with interest thereon from
the date of the advance until repaid, both before and after judgment, at the
Default Rate set forth in the New Notes.  The Obligors hereby authorize the
Secured Party to file one or more financing statements or continuation
statements in respect thereof, and amendments thereto, relating to all or any
part of the Collateral without the signature of an Obligor where permitted by
law.  A photocopy or other reproduction of this Security Agreement or any
financing statement covering the Collateral or any part thereof shall be
sufficient as a financing statement where permitted by law.
 
8.           DEFAULT.  Time is of the essence of this Security Agreement.  The
occurrence of any of the following events, and if required, the giving of any
notice and passage of the prescribed time period without cure, shall constitute
a default under this Security Agreement:
 
(a)           Any representation or warranty made by any Obligor in this
Security Agreement is materially false or materially misleading when made;
 
(b)           An Obligor fails in the payment or performance of any obligation,
covenant, agreement or liability created by or arising from or related to this
Security Agreement; or
 
(c)           An Event of Default occurs under the Purchase Agreement.
 
Any default under this Security Agreement (other than a default or Event of
Default under any of the Investment Documents other than this Security
Agreement, which shall be subject to the notice and cure periods set forth
therein) shall be subject to the Secured Party first giving the Obligors written
notice of such default and the Obligors shall have thirty (30) days from the
date of giving such notice to cure such default.  If the default is cured within
said thirty (30) day period then the Secured Party may not exercise any rights
or remedies based upon that default.
 
9

--------------------------------------------------------------------------------


 
No course of dealing or any delay or failure to assert any default shall
constitute a waiver of that default or of any prior or subsequent default.
 
9.           REMEDIES.  Upon the occurrence and during continuance of any
uncured default under this Security Agreement, the Secured Party shall have the
following rights and remedies, in addition to all other rights and remedies
existing at law, in equity, or by statute or provided in the Investment
Documents which may be exercised without notice to, or consent by, the Obligors,
except as such notice or consent is expressly provided for hereunder:
 
(a)           The Secured Party shall have all the rights and remedies available
under the UCC;
 
(b)           The Secured Party shall have the right to enter upon any premises
where the Collateral or records relating thereto may be and take possession of
the Collateral and such records;
 
(c)           Upon request of the Secured Party, the Obligors shall, at their
own expenses, assemble the Collateral and records relating thereto at a place
designated by the Secured Party and tender the Collateral and such records to
the Secured Party;
 
(d)           Without notice to any Obligor, the Secured Party may obtain the
appointment of a receiver of the business, property and assets of any Obligor
and each Obligor hereby consents to the appointment of the Secured Party or such
person as the Secured Party may designate as such receiver; and
 
(e)           The Secured Party may sell, lease or otherwise dispose of any or
all of the Collateral and, after deducting the Liquidation Costs, apply the
remainder to pay, or to hold as a reserve against, the Obligations secured by
this Security Agreement.
 
The Obligors shall be liable for all deficiencies owing on any obligations
secured by this Security Agreement after liquidation of the Collateral.  The
Secured Party shall not have any obligation to clean-up or otherwise prepare any
Collateral for sale, lease, or other disposition.
 
The Secured Party is hereby granted a license or other right, effective upon the
occurrence and during continuance of any uncured default under this Security
Agreement, to use, without charge, any Obligor’s labels, patents, copyrights,
licenses, rights of use of any name, trade secrets, tradenames, trademarks and
advertising matter, or any Property of a similar nature, as it pertains to the
Collateral, in completing, advertising for sale and selling any Collateral and
such Obligor’s rights under all licenses and, to the extent applicable, all
franchise agreements shall inure to the Secured Party.
 
The rights and remedies herein conferred are cumulative and not exclusive of any
other rights and remedies and shall be in addition to every other right, power
and remedy herein specifically granted or hereafter existing at law, in equity,
or by statute which the Secured Party might otherwise have, and any and all such
rights and remedies may be exercised from time to time and as often and in such
order as the Secured Party may deem expedient.  No delay or omission in the
exercise of any such right, power or remedy or in the pursuance of any remedy
shall impair any such right, power or remedy or be construed to be a waiver
thereof or of any default or to be an acquiescence therein.
 
10

--------------------------------------------------------------------------------


 
In the event of  an uncured default pursuant to Section 8 of this Agreement, the
Obligors jointly and severally agree to pay all reasonable costs and expenses,
including reasonable attorneys’ fees and legal expenses, incurred by the Secured
Party in enforcing, or exercising any remedies under, this Security Agreement,
and any other rights and remedies.  The Obligors additionally jointly and
severally agree to pay all Liquidation Costs.  Any and all such Liquidation
Costs and out of pocket expenses shall be payable by the Obligors upon demand,
together with interest thereon from the date of the advance until repaid, both
before and after judgment, at the Default Rate (as defined in the New Notes).
 
Regardless of any breach or default, the Obligors agree to pay all reasonable
expenses, including reasonable attorneys’ fees and legal expenses, incurred by
the Secured Party in any bankruptcy proceedings of any type involving any
Obligor, the Collateral, or this Security Agreement, including, without
limitation, expenses incurred in modifying or lifting the automatic stay,
determining adequate protection, use of cash collateral, or relating to any plan
of reorganization.
 
10.           NOTICES.  All notices or demands by any party hereto shall be in
writing and shall be sent as provided in the Purchase Agreement.
 
11.           INDEMNIFICATION.  Each Obligor jointly and severally agrees to
indemnify the Secured Party for any and all claims, costs, losses and
liabilities, and for any damages or costs which may be awarded against or
incurred by the Secured Party, and for all reasonable attorney fees, legal
expenses, and other out-of-pocket expenses incurred by the Secured Party in
defending such claims, arising from or related in any manner to the negotiation,
execution, or performance by the Secured Party of this Security Agreement, but
excluding any claims and liabilities based solely upon the material breach or
default by the Secured Party under this Security Agreement or gross negligence
or willful misconduct of the Secured Party.
 
12.           TERMINATION.  Upon the full and final payment in cash of the
Obligations (excluding any inchoate expense reimbursements or indemnification
obligations) to the Secured Party and the termination of all commitments of the
Secured Party to extend credit to the Obligors, the Secured Party shall promptly
terminate and release the security interest of the Secured Party in the
Collateral, execute and deliver any necessary financing statement terminations
or releases, and return to the Obligors any Collateral that was in the
possession of the Secured Party, provided that, with respect to any loss or
damage that the Secured Party may incur as a result of dishonored checks or
other items of payment received by the Secured Party and applied to the
Obligations for the benefit of the Secured Party, the Secured Party, shall, (as
determined by the consent of the Requisite Holders as specified under
Section 14.2 of the Purchase Agreement), (a) have received a written agreement,
executed by the Obligors (as required by the Secured Party, acting at the
direction of the Requisite Holders as specified under Section 14.2 of the
Purchase Agreement) and by any person whose loans or other advances to the
Obligors are used in whole or in part to satisfy the Obligations to the Secured
Party, indemnifying the Secured Party from any such loss or damage; or (b) have
retained such monetary reserves or Liens on the Collateral for such period of
time as the Secured Party (acting at the direction of the Requisite Holders as
specified under Section 14.2 of the Purchase Agreement) may deem necessary to
protect the Secured Party from any such loss or damage.  All reasonable expenses
incurred by the Secured Party in connection with the termination of the security
interests granted to the Secured Party in connection with this Security
Agreement shall be the sole expense of the Obligors.
 
11

--------------------------------------------------------------------------------


 
13.           REINSTATEMENT.  Notwithstanding anything to the contrary herein
contained, this Security Agreement and the security interest provided for herein
shall continue to be effective or be reinstated, as the case may be, if at any
time any payment, or any part thereof, of any or all of the Obligations is
rescinded, invalidated, declared to be fraudulent or preferential or otherwise
required to be restored or returned by the Secured Party in connection with any
bankruptcy, reorganization or similar proceeding involving any Obligor, any
other party liable with respect to the Obligations or otherwise, if the proceeds
of any Collateral are required to be returned by the Secured Party under any
such circumstances, or if the Secured Party elects to return any such payment or
proceeds or any part thereof, all as though such payment had not been made or
such proceeds not been received.
 
14.           MISCELLANEOUS.
 
(a)           Any failure or delay by the Secured Party to require strict
performance by the Obligors of any of the provisions, warranties, terms and
conditions contained herein or in any other agreement, document, or instrument,
shall not affect the right of the Secured Party to demand strict compliance and
performance therewith, and any waiver of any Event of Default shall not waive or
affect any other Event of Default, whether prior or subsequent thereto, and
whether of the same or of a different type.
 
(b)           Neither the Secured Party nor its officers, directors, affiliates,
partners, principals, employees, representatives, agents, or attorneys, shall be
liable to any Obligor for any incidental or consequential damages arising from
or relating to any breach of contract, tort, or other wrong in connection with
or relating to this Security Agreement or the Collateral.
 
(c)           In the event any term or provision of this Agreement conflicts
with any term or provision of the Purchase Agreement, the term or provision of
the Purchase Agreement shall control.
 
(d)           IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY
AND PERFORMANCE, THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE (WITHOUT REGARD TO THE
CHOICE OF LAW OR CONFLICTS OF LAW PROVISIONS THEREOF) AND ANY APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA.
 
12

--------------------------------------------------------------------------------


 
(e)           TO THE EXTENT PERMITTED AND ENFORCEABLE UNDER APPLICABLE LAW, EACH
OBLIGOR AND THE SECURED PARTY HEREBY WAIVE THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS SECURITY
AGREEMENT OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT
CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS.  THE OBLIGORS AND THE SECURED PARTY REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS TO THE EXTENT PERMITTED AND ENFORCEABLE UNDER APPLICABLE LAW FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, AND SUBJECT TO THE
ENFORCEABILITY OF THE FOREGOING WAIVER, A COPY OF THIS SECURITY AGREEMENT MAY BE
FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
(f)           Any provision of this Security Agreement which is prohibited or
unenforceable in any jurisdiction shall be severable and, as to such
jurisdiction only, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
 
(g)           All references in this Security Agreement to the singular shall be
deemed to include the plural if the context so requires and vice
versa.  References in the collective or conjunctive shall also include the
disjunctive unless the context otherwise clearly requires a different
interpretation.
 
(h)           Two or more duplicate originals of this Security Agreement may be
signed by the parties, each duplicate of which shall be an original but all of
which shall constitute one and the same instrument.  Facsimile or PDF signatures
delivered hereunder shall be deemed original signatures.
 
(i)           All agreements, representations, warranties and covenants made by
the Obligors shall survive the execution and delivery of this Security
Agreement, the filing and consummation of any bankruptcy proceedings, and shall
continue in effect so long as any obligation to the Secured Party contemplated
by this Security Agreement is outstanding and unpaid, notwithstanding any
termination of this Security Agreement.  All agreements, representations,
warranties and covenants in this Security Agreement shall bind the party making
the same and its heirs, successors and permitted assigns, and shall be to the
benefit of and be enforceable by each party for whom made and their respective
heirs, successors and permitted assigns.
 
(j)           This Security Agreement, together with the Investment Documents,
constitutes the entire agreement between the Obligors and the Secured Party with
respect to the subject matter hereof and all other prior and contemporaneous
agreements, arrangements, and understandings between the parties hereto as to
the subject matter hereof are, except as otherwise expressly provided herein,
rescinded.  Except as contemplated by Section 14(k), no provision of the
Security Agreement may be waived, modified or supplemented except by an
instrument in writing signed by each of the Obligors and the Secured Party.  Any
modification, supplement or waiver shall be for such period and subject to such
conditions as shall be specified in the written instrument effecting the same
and shall be binding upon each Obligor and the Secured Party, and any such
waiver shall be effective only in the specific instance and for the purpose for
which given.
 
13

--------------------------------------------------------------------------------


 
(k)           Upon the execution and delivery by any Person of an assumption
agreement in substantially the form of Exhibit A hereto as contemplated by
Section 9.7 of the Purchase Agreement (each, an “Assumption Agreement”), (i)
such Person shall be referred to as an “Additional Obligor” and shall become and
be an Obligor hereunder, and each reference in this Security Agreement to an
“Obligor” shall also mean and be a reference to such Additional Obligor and (ii)
each reference herein to “this Security Agreement”, “hereunder”, “hereof” or
words of like import referring to this Security Agreement, and each reference in
any other Investment Document to the “Security Agreement” and “thereunder” or
“thereof” to the extent referring to this Security Agreement, shall mean and be
a reference to this Security Agreement as modified by such Assumption Agreement.
 
(l)           AS PART OF THE CONSIDERATION FOR NEW VALUE RECEIVED, AND
REGARDLESS OF ANY PRESENT OR FUTURE DOMICILE OR PRINCIPAL PLACE OF BUSINESS OF
THE OBLIGORS OR THE SECURED PARTY, EACH OF THE OBLIGORS HEREBY CONSENTS AND
AGREES THAT THE STATE COURTS OF CALIFORNIA, OR, AT THE OPTION OF THE SECURED
PARTY, THE UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA,
SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES
BETWEEN THE OBLIGORS AND THE SECURED PARTY PERTAINING TO THIS SECURITY AGREEMENT
OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS SECURITY AGREEMENT.   THE
OBLIGORS EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE OBLIGORS HEREBY WAIVE ANY
OBJECTION WHICH THE OBLIGORS MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION,
IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY CONSENT TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.  THE
OBLIGORS HEREBY WAIVE PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER
PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH
SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO THE OBLIGORS PURSUANT TO SECTION 10 HEREOF AND THAT SERVICE SO MADE
SHALL BE DEEMED COMPLETED UPON THE EARLIER OF THE OBLIGORS’ ACTUAL RECEIPT
THEREOF OR THE NEXT BUSINESS DAY IF SENT BY A NATIONALLY RECOGNIZED COURIER FOR
NEXT BUSINESS DAY DELIVERY.  NOTHING IN THIS SECURITY AGREEMENT SHALL BE DEEMED
OR OPERATE TO AFFECT THE RIGHT OF THE SECURED PARTY TO SERVE LEGAL PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW, OR TO PRECLUDE THE ENFORCEMENT BY THE SECURED
PARTY OF ANY JUDGMENT OR ORDER OBTAINED IN SUCH FORUM OR THE TAKING OF ANY
ACTION UNDER THIS SECURITY AGREEMENT TO ENFORCE SAME IN ANY OTHER APPROPRIATE
FORUM OR JURISDICTION.
 
14

--------------------------------------------------------------------------------


 
(m)           IN THE EVENT THE WAIVER PROVIDED IN SECTION 14(e) IS DEEMED
INEFFECTIVE, TO GIVE EFFECT TO THE PARTIES’ DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE OR RETIRED JUDGE APPLYING THE APPLICABLE LAW, THE PARTIES
AGREE TO REFER, FOR A COMPLETE AND FINAL ADJUDICATION, ANY AND ALL ISSUES OF
FACT OR LAW INVOLVED IN ANY LITIGATION OR PROCEEDING (INCLUDING, WITHOUT
LIMITATION, ALL DISCOVERY AND LAW AND MOTION MATTERS, PRETRIAL MOTIONS, TRIAL
MATTERS AND POST-TRIAL MOTIONS (E.G. MOTIONS FOR RECONSIDERATION, NEW TRIAL AND
TO TAX COSTS, ATTORNEY FEES AND PREJUDGMENT INTEREST)) UP TO AND INCLUDING FINAL
JUDGMENT, BROUGHT TO RESOLVE ANY DISPUTE (WHETHER SOUNDING IN CONTRACT, TORT,
UNDER ANY STATUTE OR OTHERWISE) BETWEEN AND AMONG ANY OF THE PARTIES HERETO, TO
A JUDICIAL REFEREE WHO SHALL BE APPOINTED UNDER A GENERAL REFERENCE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638.  THE REFEREE’S DECISION WOULD
STAND AS THE DECISION OF THE COURT, WITH JUDGMENT TO BE ENTERED ON HIS/HER
STATEMENT OF DECISION IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE
COURT.  THE PARTIES HERETO SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A
RETIRED STATE OR FEDERAL JUDGE WITH AT LEAST FIVE YEARS OF JUDICIAL EXPERIENCE
IN CIVIL MATTERS.  IN THE EVENT THAT THE PARTIES HERETO CANNOT AGREE UPON A
REFEREE, THE REFEREE SHALL BE APPOINTED BY THE COURT.  WITHOUT LIMITING OR
AFFECTING ANY INDEMNITIES AVAILABLE TO THE SECURED PARTY, THE SECURED PARTY, ON
THE ONE HAND, AND THE OBLIGORS, ON THE OTHER HAND, SHALL EQUALLY BEAR THE FEES
AND EXPENSES OF THE REFEREE (50% BY THE SECURED PARTY AND 50% BY THE OBLIGORS)
UNLESS THE REFEREE OTHERWISE PROVIDES IN THE STATEMENT OF DECISION.
 
15

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Obligors and the Secured Party have executed this
Security Agreement as of the date first written above.
 

 
OBLIGORS:
 

CAPRIUS, INC.
         
 
By: 

/s/Dwight Morgan
     
Name: Dwight Morgan
Title: Chief Executive Officer
                   
M.C.M. ENVIRONMENTAL TECHNOLOGIES, INC.
           
By: 
/s/Dwight Morgan
     
Name: Dwight Morgan
Title: Chief Executive Officer
                   
M.C.M. ENVIRONMENTAL TECHNOLOGIES LTD.
           
By: 
/s/George Aaron
     
Name: George Aaron
Title: Chairman
         

 
[SIGNATURE PAGE TO SECURITY AGREEMENT]
PAGE 1
 
 

--------------------------------------------------------------------------------

 
 

 
SECURED PARTY:
 

VINTAGE CAPITAL GROUP, LLC
         
 
By:

/s/Fred C. Sands
     
Name: Fred C. Sands
Title: Chairman
         



[SIGNATURE PAGE TO SECURITY AGREEMENT]
PAGE 2
 
 

--------------------------------------------------------------------------------

 

ANNEX 1
 
Intellectual Property
 



 
 

--------------------------------------------------------------------------------

 

ANNEX 2
 
Locations of the Obligors and Collateral
 





 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Form of Assumption Agreement
 
_________ __, ____
 
Vintage Capital Group, LLC, as Secured Party
11611 San Vincente Boulevard, 10th Floor
Los Angeles, CA  90049
Attention:  Thomas Webster
 
Ladies and Gentlemen:
 
Reference is made to (i) the Securities Purchase and Sale Agreement dated
September 16, 2009 (as may be amended, restated, supplemented or otherwise
modified from time to time, the “Purchase Agreement”) by and between Caprius,
Inc., M.C.M. Environmental Technologies, Inc., M.C.M. Environmental Technologies
Ltd., and Vintage Capital Group, LLC, and (ii) the Security Agreement referred
to therein (as in effect on the date hereof and as it may hereafter be amended,
restated, supplemented or otherwise modified from time to time, together with
this Assumption Agreement, being the “Security Agreement”).  The capitalized
terms defined in the Security Agreement or in the Purchase Agreement and not
otherwise defined herein are used herein as therein defined.
 
Section 14(k) of the Security Agreement provides for additional Persons from
time to time to become additional “Obligors” under the Security Agreement and
[Name of Additional Obligor], a [insert type of entity] (the “Additional
Obligor”) desires to become such an additional “Obligor”.  Pursuant to
Section 14(k) of the Security Agreement, the Additional Obligor hereby agrees to
become an “Obligor” for all purposes of the Security Agreement and hereby
supplements Annexes 1 and 2 to the Security Agreement as specified in the
attached Appendix A.
 
Without limiting the generality of the foregoing, as collateral security for the
prompt payment in full when due (whether at stated maturity, upon acceleration,
on any optional or mandatory prepayment date or otherwise) and performance of
the Obligations, the Additional Obligor hereby pledges and grants to the Secured
Party a security interest in all of the Additional Obligor’s right, title and
interest in and to the Collateral in the same manner and to the same extent as
is provided in the Security Agreement.
 
In addition, the Additional Obligor hereby agrees to perform the covenants and
undertakings of an Obligor under the Security Agreement and hereby makes the
representations and warranties set forth in the Security Agreement, with respect
to itself and its obligations under the Security Agreement.
 
Delivery of an executed counterpart of a facsimile or PDF signature page to this
Assumption Agreement shall be effective as delivery of an original executed
counterpart of this Assumption Agreement.  All notices to the Additional Obligor
with respect to this Assumption Agreement, the Security Agreement or the
transactions contemplated by the foregoing shall be in accordance with
Section 10 of the Security Agreement and addressed to the Additional Obligor at
the address specified below its name on its signature page attached hereto.
 

--------------------------------------------------------------------------------


 
This Assumption Agreement shall be governed by, and construed and enforced in
accordance with, the internal laws of the State of New York applicable to
contracts made and performed in that state (without regard to the choice of law
or conflicts of law provisions thereof) and any applicable laws of the United
States of America.
 
The undersigned hereby consents and agrees that the state courts of California,
or at the option of the Secured Party, the United States District Court for the
Central District of California, shall have exclusive jurisdiction to hear and
determine any claims or disputes between the Secured Party and the Additional
Obligor pertaining to this Assumption Agreement or the Security Agreement or to
any matter arising out of or related to this Assumption Agreement or the
Security Agreement.  The undersigned expressly submits and consents in advance
to such jurisdiction in any action or suit commenced in any such court, and the
undersigned hereby waives any objection which it may have based upon lack of
personal jurisdiction, improper venue or forum non conveniens and hereby
consents to the granting of such legal or equitable relief as is deemed
appropriate by such court.  The undersigned hereby waives personal service of
the summons, complaint and other process issued in any such action or suit and
agrees that service of such summons, complaint and other process may be made by
registered or certified mail addressed to the undersigned at the address
specified under its name on its signature page attached hereto and that service
so made shall be deemed completed upon the earlier of the undersigned’s actual
receipt thereof or the next Business Day if sent by a nationally recognized
courier for next Business Day delivery.  Nothing in this Assumption Agreement
shall be deemed or operate to affect the right of the Secured Party to serve
legal process in any other manner permitted by law, or to preclude the
enforcement by the Secured Party of any judgment or order obtained in such forum
or the taking of any action under this Assumption Agreement or the Security
Agreement to enforce same in any other appropriate forum or jurisdiction.
 
TO THE EXTENT PERMITTED AND ENFORCEABLE UNDER APPLICABLE LAW, THE UNDERSIGNED
HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON OR ARISING OUT OF THIS ASSUMPTION AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  THE UNDERSIGNED
REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND KNOWINGLY AND VOLUNTARILY WAIVES
ITS JURY TRIAL RIGHTS TO THE EXTENT PERMITTED AND ENFORCEABLE UNDER APPLICABLE
LAW, FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, AND
SUBJECT TO THE ENFORCEABILITY OF THE FOREGOING WAIVER, A COPY OF THIS ASSUMPTION
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
EXHIBIT A — PAGE 2

--------------------------------------------------------------------------------


 
IN THE EVENT THE WAIVER PROVIDED IN THE PRECEDING PARAGRAPH IS DEEMED
INEFFECTIVE, TO GIVE EFFECT TO THE PARTIES’ DESIRE THAT THEIR DISPUTES BE
RESOLVED BY A JUDGE OR RETIRED JUDGE APPLYING THE APPLICABLE LAW, THE PARTIES
AGREE TO REFER, FOR A COMPLETE AND FINAL ADJUDICATION, ANY AND ALL ISSUES OF
FACT OR LAW INVOLVED IN ANY LITIGATION OR PROCEEDING (INCLUDING, WITHOUT
LIMITATION, ALL DISCOVERY AND LAW AND MOTION MATTERS, PRETRIAL MOTIONS, TRIAL
MATTERS AND POST-TRIAL MOTIONS (E.G. MOTIONS FOR RECONSIDERATION, NEW TRIAL AND
TO TAX COSTS, ATTORNEY FEES AND PREJUDGMENT INTEREST)) UP TO AND INCLUDING FINAL
JUDGMENT, BROUGHT TO RESOLVE ANY DISPUTE (WHETHER SOUNDING IN CONTRACT, TORT,
UNDER ANY STATUTE OR OTHERWISE) BETWEEN AND AMONG ANY OF THE PARTIES HERETO, TO
A JUDICIAL REFEREE WHO SHALL BE APPOINTED UNDER A GENERAL REFERENCE PURSUANT TO
CALIFORNIA CODE OF CIVIL PROCEDURE SECTION 638.  THE REFEREE’S DECISION WOULD
STAND AS THE DECISION OF THE COURT, WITH JUDGMENT TO BE ENTERED ON HIS/HER
STATEMENT OF DECISION IN THE SAME MANNER AS IF THE ACTION HAD BEEN TRIED BY THE
COURT.  THE PARTIES HERETO SHALL SELECT A SINGLE NEUTRAL REFEREE, WHO SHALL BE A
RETIRED STATE OR FEDERAL JUDGE WITH AT LEAST FIVE YEARS OF JUDICIAL EXPERIENCE
IN CIVIL MATTERS.  IN THE EVENT THAT THE PARTIES HERETO CANNOT AGREE UPON A
REFEREE, THE REFEREE SHALL BE APPOINTED BY THE COURT.  WITHOUT LIMITING OR
AFFECTING ANY INDEMNITIES AVAILABLE TO THE SECURED PARTY, THE SECURED PARTY, ON
THE ONE HAND, AND THE OBLIGORS, ON THE OTHER HAND, SHALL EQUALLY BEAR THE FEES
AND EXPENSES OF THE REFEREE (50% BY THE SECURED PARTY AND 50% BY THE OBLIGORS)
UNLESS THE REFEREE OTHERWISE PROVIDES IN THE STATEMENT OF DECISION.
 

 
Very truly yours,
 

[NAME OF ADDITIONAL OBLIGOR]
         
 
By: 
       
Name: 
       
Title:
             
Address for Notices:
           
[
 ]
   
[
 ]
   
[
 ]
 



 
EXHIBIT A — PAGE 3

--------------------------------------------------------------------------------

 

APPENDIX A
 
Supplements to Annexes 1 and 2 to the Security Agreement
 
 